DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the return line of claims 45 and 77 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “first control device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “maintain the temperature of the refrigerant in the fluid cooling section below the temperature of air surrounding the cooling section and below the temperature of process liquid flowing in the liquid cooling section” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 43 and 74 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Claim limitation “second control device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “maintain the temperature of the refrigerant in the air cooling section below the temperature of air surrounding the air cooling 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 43 and 74 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
first control device → electronic expansion valve
Second control device→ electronic expansion valve
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 66, 67, 71, 75, and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 40 and 71, the claims require copper tubing. It is unclear if this is the same tubing of claims 39 and 70 respectively, or if the copper tubing is in addition to the previously claimed tubing. For the purposes of examination, the examiner is going to treat the claim as if it read, "the tubing comprises copper tubing…”
With respect to claim 75, “the first control device” and “the second control device” lack antecedent basis in the claims. For purposes of examination, the examiner is going to treat the claim as if it read, “a first control device” and “a second control device”. 
	Claim 66 depends from claim 43. Claim 43 requires the first control device to maintain the temperature of the refrigerant in the liquid cooling section. Claim 66 requires the first control device to control temperature of the refrigerant in the air cooling section. Claim 43 further requires the second control device to maintain the temperature of the refrigerant in the air cooling section. Claim 66 requires the second control device to control temperature of the refrigerant in the liquid cooling section. Thus claims 66 effectively claims two valves which control the refrigerant temperature in both sections. This is contrary to Applicant’s disclosure which discloses one valve controlling the air cooling section, and one valve cooling the liquid cooling section. Accordingly, it is unclear how the valves of claim 66 are to be arranged. For the 
By virtue of dependency claims 67 and 76 are also rejected
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 68, 69, 74-76, and 78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Us 2007/0051119 to Hayashi et al., hereinafter referred to as Hayashi.
In reference to claim 68, Hayashi discloses the claimed invention including:
A dual air and liquid evaporator (4 and 6 collectively define the dual air and liquid evaporator), comprising: 
an air cooling section (6) configured to receive refrigerant that changes phase in the air cooling section to remove heat energy from the air cooling section (inherently assumed in the disclosed evaporator of a vapor compression system); and 
a liquid cooling section (4) in mechanical communication (being connected via pipes, tubing and fitting is considered mechanical communication) with the air cooling section (6) and configured to receive refrigerant that changes phase in the liquid cooling section to remove heat energy from the liquid cooling section (inherently assumed in the  disclosed evaporator of the vapor compression system [0065]), heat transfer from the refrigerant in the air and liquid cooling sections is controlled (via valves 11 and 12) to generate a cooled supply air by the air cooling section and a cooling supply liquid (water) by the liquid cooling section (4), the air cooling section and the liquid cooling section configured to receive the refrigerant at the same time (from receiver 14 when 6 acts as an evaporator [0065]).
In reference to claim 69, Hayashi discloses the claimed invention including:
the refrigerant becomes a saturated vapor in the air and liquid cooling sections having a pressure and a temperature that can be externally controlled (inherently assumed in the disclosure of both the air and liquid cooling sections as an evaporator of a vapor compression system, [0065]).
In reference to claim 74, Hayashi discloses the claimed invention including:
the temperature of the refrigerant in the liquid cooling section (4) is maintained below the temperature of air surrounding the liquid cooling section and below the temperature of process liquid flowing in the liquid cooling section by a first control device (11) coupled to the dual air and liquid evaporator, and where the temperature of the refrigerant in the air cooling section (6) is maintained below the temperature of air surrounding the air cooling section by a second control device (12) coupled to the dual air and liquid evaporator.
In reference to claim 75, Hayashi discloses the claimed invention including:
a first control device (12) is a first control valve coupled to and in communication with an input of the air cooling section (6), where the first control valve controls temperature of the refrigerant in the air cooling section to control the temperature of supply air generated by the air cooling section (inherent in the disclosed electronic expansion valve), and where a second control device (11) is a second control valve coupled to and in communication with an input of the liquid cooling section (4), where the second control valve controls temperature of the refrigerant in the liquid cooling section to control the temperature of supply liquid generated by the liquid cooling section (inherent in the disclosed electronic expansion valve).
In reference to claim 76, Hayashi discloses the claimed invention including:
the first control valve (12)  and the second control valve (11) are electronic expansion valves [0056].
In reference to claim 78, Hayashi discloses the claimed invention including:
A dual air and liquid evaporator (4/6 collectively comprise the dual evaporator), comprising:
an air cooling section (6) configured to receive refrigerant that changes phase in the air cooling section to remove heat energy from the air cooling section;
a liquid cooling section (4) in mechanical communication with the air cooling section and configured to receive refrigerant that changes phase in the liquid cooling section to remove heat energy from the liquid cooling section, where heat transfer from the refrigerant in the air and liquid cooling sections is controlled to generate a cooled supply air by the air cooling section and a cooling supply liquid by the liquid cooling section, where the temperature of the refrigerant in the liquid cooling section is maintained below the temperature of air surrounding the liquid cooling section and below the temperature of process liquid flowing in the liquid cooling section by a first control device (11) coupled to the dual air and liquid evaporator, and
where the temperature of the refrigerant in the air cooling section is maintained below the temperature of air surrounding the air cooling section by a second control device (12) coupled to the dual air and liquid evaporator,
where the first control device and the second control device are electronic expansion valves [0056].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37, 38, 43, 44, 66, 67, 73 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of FR2912208 to Martins et al. (Martin), hereinafter reference will be made to the English language translation provided herewith.
In reference to claim 37, Hayashi and Martins discloses the claimed invention.
Hayashi discloses a dual air and liquid evaporator (4 and 6 collectively define the dual air and liquid evaporator), comprising: 
an air cooling section (6) configured to receive refrigerant that changes phase in the air cooling section to remove heat energy from the air cooling section (inherently assumed in the disclosed evaporator of a vapor compression system); and 
a liquid cooling section (4) in mechanical communication (being connected via pipes, tubing and fitting is considered mechanical communication) with the air cooling section (6) and configured to receive refrigerant that changes phase in the liquid cooling section to remove heat energy from the liquid cooling section (inherently assumed in the  disclosed evaporator of the vapor compression system [0065]), heat transfer from the refrigerant in the air and liquid cooling sections is controlled (via valves 11 and 12) to generate a cooled supply air by the air cooling section and a cooling supply liquid (water) by the liquid cooling section (4), 

However, Martins teaches that in the art of heat exchangers, that it is known to provide dual function heat exchangers (30/40) in the same frame. This is strong evidence that modifying  as claimed would produce predictable result (e.g. provide for a compact design). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hayashi by Martins such that the air cooling section and the liquid cooling section are housed in a common frame, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing for a compact construction.
In reference to claim 38, Hayashi and Martins discloses the claimed invention
Hayashi discloses the refrigerant becomes a saturated vapor in the air and liquid cooling sections having a pressure and a temperature that can be externally controlled (inherently assumed in the disclosure of both the air and liquid cooling sections as an evaporator of a vapor compression system, [0065]).
In reference to claim 43, Hayashi and Martins discloses the claimed invention.
Hayashi discloses the temperature of the refrigerant in the liquid cooling section (4) is maintained below the temperature of air surrounding the liquid cooling section and below the temperature of process liquid flowing in the liquid cooling section by a first control device (11) coupled to the dual air and liquid evaporator, and where the temperature of the refrigerant in the air cooling section (6) is maintained below the temperature of air surrounding the air cooling section by a second control device (12) coupled to the dual air and liquid evaporator.
In reference to claim 44, Hayashi and Martins discloses the claimed invention.

In reference to claim 66, Hayashi and Martins discloses the claimed invention.
Hayashi discloses the second control device (12) is a second control valve coupled to and in communication with an input of the air cooling section (6), where the second control valve controls temperature of the refrigerant in the air cooling section to control the temperature of supply air generated by the air cooling section, and
where the first control device is a first control valve (11) coupled to and in communication with an input of the liquid cooling section (4), where the second control valve controls temperature of the refrigerant in the liquid cooling section to control the temperature of supply liquid generated by the liquid cooling section.
In reference to claim 67, Hayashi and Martins discloses the claimed invention.
the first control valve (12)  and the second control valve (11) are electronic expansion valves [0056].
In reference to claim 73, Hayashi and Martins discloses the claimed invention.
Hayashi fails to disclose where the air cooling section and the liquid cooling section are housed in a common frame.
However, Martins teaches that in the art of heat exchangers, that it is known to provide dual function heat exchangers (30/40) in the same frame. This is strong evidence that modifying  as claimed would produce predictable result (e.g. provide for a compact design). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hayashi by Martins such that the air cooling section and the liquid cooling section are housed in a common frame, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their .

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi and Martins as applied to claim 37 supra, and in further view of US 2010/0236283 to Ballet et al., hereinafter referred to as Ballet.
In reference to claims 39 and 40, Hayashi, Martins, and Ballet discloses the claimed invention
Hyashi discloses the dual air and liquid evaporator is a dual air and liquid evaporator coil (4/6) configured in an air cooling section (16) operable to receive refrigerant and a liquid cooling section operable to receive refrigerant; 
where the refrigerant changes phase in the air cooling section to remove heat energy from the air cooling section (inherently assumed in the disclosed evaporator) and where the refrigerant changes phase in the liquid cooling section to remove heat energy from the liquid cooling section (inherently assumed in the disclosed evaporator).
Hyashi fails to disclose the evaporator includes tubing (copper) and  fins (copper or aluminum) in mechanical communication with the tubing.
However Ballet teaches that in the art of evaporators that it is typical to provide the evaporator with aluminum fins and copper coils [0029]. This is strong evidence that modifying Hyashi as claimed would produce predictable result (e.g. provide efficient heat exchange between refrigerant and air).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hyashi by Ballet such that the evaporator includes tubing (copper) and  fins (aluminum) in mechanical communication with the tubing, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the .

Claims 41 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, Martins and Ballet as applied to claim 39 supra, and in further view of US2015/0241132 to Yanachi et al., hereinafter referred to as Yanachi.
In reference to claim 41, Hayashi, Martins, Ballet, and Yanachi discloses the claimed invention
Hayashi as modified fails to disclose the tubing being coaxial tubing having an inner tube and an outer tube, where in the liquid cooling section, process liquid flows through the inner tube and the refrigerant flows around the inner tube in the outer tube.
Yanachi teaches that in the art of fluid to fluid heat exchangers, that double pipe heat exchangers are conventional [0030]. Accordingly, it would be well within the ordinary capabilities of one skilled in the art to choose a conventional heat exchange configuration in the system of Hayashi and expect an entirely predictable result of efficient heat exchange between the two fluids. One skilled in the art would also understand that the interchangeability of the heat exchanger to accommodate the refrigerant in either the inner or outer tubes as doing either would appear to work equally well as a mere obvious design choice. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hayaski by Yanachi such that the tubing being coaxial tubing having an inner tube and an outer tube, where in the liquid cooling section, process liquid flows through the inner tube and the refrigerant flows around the inner tube in the outer tube in order to provide a conventional well-known heat exchanger configuration to provide nothing more than what would be predictable as an efficient mode of heat exchange between two fluids, the arrangement of the refrigerant in the outer tube being a mere design choice that solves no stated problem and would result in an apparatus which performs equally well.
Claims 45 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi and Martins as applied to claim 37 supra, and in further view of US 8,672,732 to Rasmussen et al., hereinafter referred to as Rasumssen.
In reference to claim 45, Hayashi, Martins, and Rasmussen discloses the claimed invention.
Although the air cooling section is inherently capable of cooling the air in the air cooling section such that excess moisture from air is removed, Hayashi fails to disclose the claimed return line. 
Rasmussen discloses that in the art of refrigeration, it is known to have an air cooling section (116A/B) removes excess moisture from air provided (at condensate pan 134) to the air cooling section via a return line (at 136), see column 15 line 65 through column 16 line 20. This is strong evidence that modifying  as claimed would produce predictable result (e.g. efficiently remove any condensate formed on the coils).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hayashi by Rasmussen such that he air cooling section removes excess moisture from air provided to the air cooling section via a return line, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of removing any condensate formed on the evaporator.

Claims 70 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Ballet.
In reference to claims 70 and 71 , Hayashi as modified by Ballet discloses the claimed invention.

where the refrigerant changes phase in the air cooling section to remove heat energy from the air cooling section (inherently assumed in the disclosed evaporator) and where the refrigerant changes phase in the liquid cooling section to remove heat energy from the liquid cooling section (inherently assumed in the disclosed evaporator).
Hyashi fails to disclose the evaporator includes tubing (copper) and  fins (copper or aluminum) in mechanical communication with the tubing.
However Ballet teaches that in the art of evaporators that it is typical to provide the evaporator with aluminum fins and copper coils [0029]. This is strong evidence that modifying Hyashi as claimed would produce predictable result (e.g. provide efficient heat exchange between refrigerant and air).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hyashi by Ballet such that the evaporator includes tubing (copper) and  fins (aluminum) in mechanical communication with the tubing, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of efficient heat transfer between the refrigerant and surroundings.

Claims 72 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Ballet and Yanachi.
In reference to claim 72 , Hayashi as modified by Ballet and Yanachi discloses the claimed invention.

Yanachi teaches that in the art of fluid to fluid heat exchangers, that double pipe heat exchangers are conventional [0030]. Accordingly, it would be well within the ordinary capabilities of one skilled in the art to choose a conventional heat exchange configuration in the system of Hayashi and expect an entirely predictable result of efficient heat exchange between the two fluids. One skilled in the art would also understand that the interchangeability of the heat exchanger to accommodate the refrigerant in either the inner or outer tubes as doing either would appear to work equally well as a mere obvious design choice. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hayaski by Yanachi such that the tubing being coaxial tubing having an inner tube and an outer tube, where in the liquid cooling section, process liquid flows through the inner tube and the refrigerant flows around the inner tube in the outer tube in order to provide a conventional well-known heat exchanger configuration to provide nothing more than what would be predictable as an efficient mode of heat exchange between two fluids, the arrangement of the refrigerant in the outer tube being a mere design choice that solves no stated problem and would result in an apparatus which performs equally well.

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as modified by Rasmussen.
In reference to claim 77, Hayashi as modified by Rasmussen discloses the claimed invention.
Although the air cooling section is inherently capable of cooling the air in the air cooling section such that excess moisture from air is removed, Hayashi fails to disclose the claimed return line. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763